UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



JOSELITO MONTANEZ,

                            Plaintiff,                         14-cv-3205 (NSR)

       -against-
                                                             OPINION & ORDER


WILLIAM LEE, et al.,

                            Defendants.


NELSONS. ROMAN, United States District Judge:

       Plaintiff Joselito Montanez ("Plaintiff") commenced this pro se action asserting claims

pursuant to 42 U.S.C. § 1983 ("Section 1983") against Defendants William Lee, Edward Burnett,

Mark Royce, Coleman Wilson, William Plimely, Ralph Garnot, Robe1i Cocuzza ("Cocuzza"),

Duane Malark, Laura Stanaway, Angeline Stevenson, Michael E. Mills, Allen Deese, Alexander

Mazzone, James Thorpe ("Thorpe"), and Richard Vance, all current or former employees of the

New York State Department of Corrections and Community Supervision ("DOCCS"). Presently

before the Court is Defendants Cocuzza and Thorpe motion pursuant to Fed. R. Civ. Pro. § 56

("Rule 56") seeking summary judgment and dismissal of the Complaint. (ECF No. 108.) For the

following reasons, the motion is GRANTED without opposition.



                                         BACKGROUND

       Procedural History

       Plaintiff commenced this action on or about April 25, 2014 asserting multiple Section

1983 and the Eight Amendment claims. (ECF No. 2.) By Orders dated June 30, 2014 and October


                                              1
6, 2014, Plaintiff’s complaint was dismissed without prejudice to repled. (ECF No.s 4 & 9.) On

December 11, 2014, Plaintiff filed an Amended Complaint. (ECF No. 10.) The Amended

Complaint is the operative complaint. By Opinion and Order, dated July 12, 2016, this Court

dismissed all claims asserted except Plaintiff’s Eight Amendment claims against Defendants

Cocuzza and Thorpe. (ECF No. 71.)

        Facts

          In 2012, Plaintiff was an inmate at Green Haven Correctional Facility (“Green Haven”).

(Amended Complaint ¶ 10). Cocuzza was employed by DOCCS and assign to Greenhaven as a

sergeant. (ECF No. 110, Declaration in Support of Motion, Declaration of Robert Cocuzza,

(“Cocuzza Decl.”), ¶ 1.) Thorpe was employed by DOCCS and assigned to the Greenhaven as a

corrections officer. (ECF No. 11, Declaration in Support of Motion, Declaration of James Thorpe,

(“Thorpe Decl.”), ¶ 1.)

        On or about March 31, 202, Plaintiff was attacked by unknown inmates. (ECF No. 112,

Declaration of Bradley Wilson, Deposition of Joselito Montanez (“Pltf. Dep.”) 14:15-22). On June

25, 2012, Plaintiff was again attacked while in the bathroom of the Greenhaven law library by an

unknown inmate, who repeatedly struck Plaintiff with a closed fist across his head and body. (the

“Attack”). 1 (Id. 93:5-94:6.) (Am. Compl. ¶ 15.) Plaintiff lost consciousness and fell to the floor,

where he remained for approximately 45 minutes. (Id.) When Plaintiff regained consciousness,

he noticed he was bleeding, the unknown assailant was not present, and no correctional officer was

in the immediate vicinity. (Id.) Plaintiff walked several corridors yelling for help and lost

consciousness again. (Id.) Plaintiff subsequently regained consciousness again and was treated by

the Green Haven medical staff for his injuries. (Id. ¶ 19.)


1
 Although Plaintiff was attacked on two separate occasions, his claims against Defendants Cocuzza and Thorpe
pertain to the June 25, 2012 attack. Therefore, the factual background focuses on the June 25, 2012 attack only.

                                                       2
       Thereafter, Plaintiff received anonymous threats, such as: “want some cheese rat;” “your

[sic] going to burn mickey” with a mouse’s face; and “stop snitching bitch.” (Id. ¶ 20.) A few

days after the Attack, another inmate, identified as Flaco, informed Plaintiff that the reason he was

attacked was because the assailant overheard Defendant Cocuzza telling Defendant Thorpe that

Plaintiff was a “snitch.” (Id.) Plaintiff never heard Cocuzza conversation with Thorpe wherein he

called Plaintiff a snitch. (Declaration in Support of Motion, Deposition of Joselito Montanez, (“Pl.

Dep.”) ECF No. 112, 186:16 – 23; 212:21 - 23.) Plaintiff admits that the basis of his claim is that

during a conversation, Cocuzza purportedly refered to Plaintiff as a snitch. (Pl. Dep. 226:2 – 7).

Plaintiff, however, has no personal knowledge (“cannot say”) that it was Cocuzza or Thorpe who

referred to him as a snitch in the vicinity of other inmates. (Id. at 212:15 – 19.) His allegations are

merely based on “what [he] believe[s] was told to [him] by other individuals.” (Id.) In their

respective depositions, Cocuzza and Thorpe deny having any conversation in which they referred

to Plaintiff as a “snitch” or otherwise discussed his reputation at Green Haven. (Cocuzza Decl. ¶

5; Thorpe Decl. ¶ 5.)



                                   STANDARDS OF REVIEW

   Summary Judgment


   Pursuant to Rule 56, summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The moving party bears the initial burden of pointing to evidence in the

record, inclusive of deposition testimony, documents, affidavits and declarations (see Fed. R. Civ.

P. 56(c)(1)(A)), “which it believes demonstrate[s] the absence of a genuine issue of material fact.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The moving party may support an assertion


                                                  3
that there is no genuine dispute of a particular fact by “showing . . . that [the] adverse party cannot

produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1)(B). If the moving party

fulfills its preliminary burden, the onus shifts to the nonmoving party to raise the existence of a

genuine issue of material fact. Fed. R. Civ. P. 56(c)(1)(A); Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 252 (1986).


       A genuine dispute of material fact exists when “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248; accord Gen. Star

Nat’l Ins. Co. v. Universal Fabricators, Inc., 585 F.3d 662, 669 (2d Cir. 2009); Roe v. City of

Waterbury, 542 F.3d 31, 35 (2d Cir. 2008); Benn v. Kissane, 510 F. App’x 34, 36 (2d Cir. 2013)

(summary order). Courts must “draw all rational inferences in the non-movant’s favor,” while

reviewing the record. Kirkland v. Cablevision Sys., 760 F.3d 223, 224 (2d Cir. 2014) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). Importantly, “the judge’s function is

not himself to weigh the evidence and determine the truth of the matter,” nor is it to determine a

witness’s credibility. Anderson, 477 U.S. at 249; see also Kaytor v. Elec. Boat Corp., 609 F.3d

537, 545 (2d Cir. 2010). Rather, “the inquiry performed is the threshold inquiry of determining

whether there is the need for a trial.” Anderson, 477 U.S. at 250. Summary judgment should be

granted when a party “fails to make a showing sufficient to establish the existence of an element

essential to that party’s case.” Celotex, 477 U.S. at 322.


       Critically, in an opposition to a motion for summary judgment “[s]tatements that are devoid

of any specifics, but replete with conclusions” will not suffice. Bickerstaff v. Vassar Coll., 196

F.3d 435, 452 (2d Cir. 1999); see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986) (nonmoving party “must do more than simply show that there is some

metaphysical doubt as to the material facts”); FDIC v. Great Am. Ins. Co., 607 F.3d 288, 292 (2d

                                                  4
Cir. 2010) (nonmoving party “may not rely on conclusory allegations or unsubstantiated

speculation” (quoting Scotto v. Almenas, 143 F.3d 105, 114 (2d Cir. 1998))).


   The courts in this Circuit impart supplemental guidelines when applying summary judgment

motions involving pro se plaintiffs, noting special latitude in responding to a summary judgment

motion. Elastic Wonder, Inc. v. Posey, 179 F. Supp. 3d 307, 310 (S.D.N.Y. 2016). As such, courts

must “read the pleadings of a pro se plaintiff liberally” and “raise the strongest arguments that they

suggest.” McPherson v. Coombe, 17 F.3d 276 (2 Cir. 1999). However, this lenient standard “does

not relieve plaintiff of his duty to meet the requirements necessary to defeat a motion for summary

judgment.” Jorgensen v. Epic/Sony Records, 351 F.3d 46, 50 (2d Cir.2003). If a summary

judgment motion is unopposed, “uncontroverted facts in the moving party’s statement pursuant to

Local Rule 56.1 are deemed admitted.” See Giannullo v. City of New York, 322 F.3d 139, 140 (2d

Cir. 2003). A pro se litigant’s “‘bald assertion, completely unsupported by evidence’ is not

sufficient to overcome a motion for summary judgment.” Johnson v. City of New York, No. 15-

CV-403, 2016 WL 7335663, at *2 (S.D.N.Y. Dec. 16, 2016).


   Section 1983


   Section 1983 authorizes a suit in law, equity, or “other proper proceeding for redress” against

any person who, under color of state law, “subjects, or causes to be subjected, any citizen of the

United States ... to the deprivation of any rights, privileges, or immunities secured by the

Constitution and laws....” 42 U.S.C. § 1983. Section 1983 “is not itself a source of substantive

rights,” but is a vehicle for vindicating federal rights embedded in the United States Constitution

and federal statutes. Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); see also Patterson v. County

of Oneida, 375 F.3d 206, 225 (2d Cir. 2004). Therefore, a Section 1983 claim has two essential


                                                  5
elements: “(1) the challenged conduct was attributable to a person who was acting under color of

state law and (2) the conduct deprived the plaintiff of a right guaranteed by the U.S. Constitution.”

Castilla v. City of New York, No. 09-CV-5446, 2013 WL 1803896, at*2 (S.D.N.Y. April 25, 2013);

see also Annis v. Cnty of Westchester, 136 F.3d 239, 245 (2d. Cir. 1998).


   Eighth Amendment


   The Eighth Amendment’s protection extends beyond claims of a disciplinary context and can

encompass situations of deliberate indifference when a “corrections officer identifies an inmate as

being an informant or ‘snitch’ in front of other inmates.” Cruz v. City of New York, No. 13-CV-

2327 AT, 2015 WL 464021, at *4 (S.D.N.Y. Jan. 30, 2015) (citing to Campbell v. Gardiner, 12-

CV-6003, 2014 WL 906160, at *4 (W.D.N.Y. Mar. 7, 2014); see also Allah v. Juchnewioz, 93-

CV-8813, 1999 WL 562100, *3 (S.D.N.Y. July 30, 1999) (recognizing “the dangers a prisoner

faces from his fellow inmates when labeled a snitch or informant”). While “‘the spreading of

rumors [by a corrections officer] alone does not amount to a constitutional violation,’” (Bouknight

v. Shaw, No. 08-cv-5187 (PKC), 2009 WL 969932, at *4 (S.D.N.Y. Apr. 6, 2009) (quoting

Williams v. Mullen, No. 98-cv-5204 (BSJ), 2001 WL 936297, at *4 (S.D.N.Y. Aug. 17, 2001)) “a

prisoner can state a claim under the Eighth Amendment against a corrections officer who spreads

malicious rumors about him if the rumors ‘incited other inmates to assault [the plaintiff] . . .,

thereby placing him at grave risk of physical harm.’” Bouknight, 2009 WL 969932, at *4 (quoting

Young v. Coughlin, No. 93-cv-262 (DLC), 1998 WL 32518, at *7 (S.D.N.Y. Jan. 29, 1998)).


   Nonetheless, if the plaintiff fails to allege, with concrete facts, that he has suffered an

objectively “sufficiently serious” injury or that the corrections officer acted with a “sufficiently

culpable state of mind,” then the claim must be dismissed. Bouknight v. Shaw, 08-CV-5187 PKC,


                                                 6
2009 WL 969932 at *4 (S.D.N.Y April 6, 2009). The objective prong focuses on the conduct’s

effect. Quezada v. Roy, 14-CV-4056 CM, 2017 WL 6887793 at *14 (S.D.N.Y December 14,

2017). Therefore, the plaintiff must establish that the “inmate suffered actual harm as a result of

being labeled a snitch, or, at the very least that the defendant’s actions gave rise to an excessive

risk to the inmate’s safety.” Quezada at *14 (quoting Abney v. Jopp, 655 F. Supp. 2d 231, 233

(W.D.N.Y. 2009). Under the subjective prong, a plaintiff must allege that the defendant acted

“maliciously and sadistically to cause harm” or, at least, was deliberately indifferent to “an

excessive risk to inmate health or safety.” Trammell v. Keane, 338 F.3d 155, 162 – 63 (2d Cir.

2003).


                                          DISCUSSION

         Defendants argue that Plaintiff’s claims should be dismissed because they are not

supported by admissible evidence. Defendant’s contend that Plaintiff’s allegations are entirely

based upon information garnered from third parties. In support, Defendants submit Plaintiff’s

deposition testimony in which he admits that he himself never heard Cocuzza tell Thorpe that

Plaintiff was a snitch and that he cannot definitively say that this conversation even took place.

(Pl. Dep. 186:16 – 23; 212:14 – 23.) Moreover, Defendants submit the sworn statements from

Cocuzza and Thorpe wherein they aver that they never had a conversation referencing Plaintiff’s

reputation and denied referring to the Plaintiff a snitch. (Cocuzza Decl. ¶ 5; Thorpe Decl. ¶ 5.)

Plaintiff did not submit any evidence to refute their sworn testimony..

         Defendants have demonstrated entitlement to the relief request. Defendants have proffered

sufficient admissible evidence to demonstrated that there are no genuine material issues of fact.

Defendants have shown that they did not refer to or call Plaintiff a “snitch.”     Plaintiff has not

proffered admissible evidence to show a genuine issue for trial which compels dismissal of his


                                                 7
claims. Watson v. McGinnis, 981 F. Supp. 815 (S.D.N.Y 1997) (granting summary judgment

against plaintiff for failure to submit admissible evidence that defendant called him a snitch).

         The crux of Plaintiff’s claim rests entirely on the assertion that other inmates purportedly

overheard Defendants Cocuzza and Thorpe discussing Plaintiff’s reputation and referring to him

as a snitch. (Pl. Dep. 186:16 – 19; 212:15 – 19; 226:2 – 7). [O]nly admissible evidence need be

considered by the trial court in ruling on a motion for summary judgment,” and a “district court

deciding a summary judgment motion has broad discretion in choosing whether to admit

evidence.” Presbyterian Church of Sudan v. Talisman Energy, Inc., 582 F.3d 244, 264 (2d

Cir.2009). “Hearsay” is generally defined as an out of “statement, other than one made by the

declarant “offered in evidence to prove the truth of the matter asserted. Fed. R. Evid. § 801(c);

Riisna v. Am. Broad. Companies, Inc., 219 F. Supp. 2d 568, 572 (S.D.N.Y. 2002). Plaintiff’s

assertion that he was informed by other inmates that Cocuzza and Thorpe referred to him as a

snitch meets the classic definition of a hearsay statement. Absent an exception, hearsay is is

inadmissible evidence. See Fed. R. Evid. § 802: U.S. v. Graham, 718 F. App'x 78, 80 (2d Cir.

2018).

         Secondly, there is insufficient evidence in the record to support Plaintiff’s Eighth

Amendment claim that Defendants acted with the requisite culpability of deliberate indifference.

Cruz v. City of New York, 13-CV-2327, 2015 WL 464021 *4, (S.D.N.Y Jan. 30, 2015). For a

defendant to be culpable, he ‘must both be aware of facts from which the inference could be drawn

that a substantial risk of serious harm exists.’” Bridgewater v. Taylor, 698 F. Supp. 2d 351, 358

(S.D.N.Y. 2010) (citing Hathaway v. Coughlin, 37 F.3d 63, 66 (2d Cir. 1994). No such showing

has been made here. Because Plaintiff’s Eighth Amendment claim is completely unsupported by

evidence and fails to show a genuine issue of material fact, it is insufficient to overcome



                                                  8
Defendants' motion for summary judgment. Snell v. Beth Israel Med Ctr., No. 98 CIV. 2761

(DLC), 1999 WL 191550, at *2 (S.D.N.Y. Apr. 6, 1999) (citing Careyv. Crescenzi, 923 F.2d 18,

21 (2d Cir.1991).    2



                                               CONCLUSION

         For the foregoing reasons, Defendants' motion for summary judgment is GRANTED in its

entirety. All of Plaintiffs remaining claims are DISMISSED in accordance with this Opinion and

Order. The Clerk of the Comi is respectfully directed to terminate the motion at ECF No. 108,

enter judgment in favor of Defendants, and close the case. The Clerk of the Court is further directed

to mail a copy of the Opinion and Order to Plaintiff and to show proof of service on the docket.



Dated:     March 2t, 2019                                             SO ORDERED:
           White Plains, New York


                                                                  ~!~~---------
                                                                                 ,_,,,,_,_,,__..,,,m•=--•=~-"-""'""~~•~"~




                                                               United States District Judge




2 Defendants also contend that they are entitled to summary judgment based on the qualified immunity. The claims
brought against all Defendants in their official capacities are dismissed for Plaintiffs failure to offer "concrete
evidence from which a reasonable juror could return a verdict in his favor." Anderson, 477 U.S. 242,256 (1986). As
such, the Court does not address the remaining qualified immunity.

                                                        9
